Case 2:20-cv-01523-APG-BNW Document 24 Filed 02/12/21 Page 1 of 6
Case 2:20-cv-01523-APG-BNW Document 24 Filed 02/12/21 Page 2 of 6
Case 2:20-cv-01523-APG-BNW Document 24 Filed 02/12/21 Page 3 of 6
Case 2:20-cv-01523-APG-BNW Document 24 Filed 02/12/21 Page 4 of 6
Case 2:20-cv-01523-APG-BNW Document 24 Filed 02/12/21 Page 5 of 6




            12th       February        21
            Case 2:20-cv-01523-APG-BNW Document 24 Filed 02/12/21 Page 6 of 6




                                    The Florida Bar
                                          651 East Jefferson Street
                                         Tallahassee, FL 32399-2300
    Joshua E. Doyle                                                                 850/561-5600
   Executive Director                                                           www.FLORIDABAR.org

 State of Florida       )
 County of Leon         )                      In Re: 1018985
                                                      Santiago Jorge Teran
                                                      Mr. Santiago Jorge Teran
                                                      1001 N Federal Hwy Ste 349
                                                      Hallandale Beach, FL 33009-2404
I CERTIFY THE FOLLOWING:

I am the custodian of membership records of The Florida Bar.

Membership records of The Florida Bar indicate that The Florida Bar member listed above was admitted to
practice law in the state of Florida on October 1, 2019.

The Florida Bar member above is an active member in good standing of The Florida Bar who is eligible to
practice law in the state of Florida.

Dated this 1st day of December, 2020.




Cynthia B. Jackson, CFO
Administration Division
The Florida Bar

PG:R10
CTM-111378
